Citation Nr: 1119828	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-27 337	)	DATE
	)
	)


THE ISSUE


Whether the Board of Veterans' Appeals (Board) decision of March 15, 1971, which denied service connection for chondromalacia should be revised or reversed on the grounds of clear and unmistakable error (CUE). 



REPRESENTATION

Moving party represented by:  Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The moving party is a Veteran who had active service from October 1964 to October 1967.

The Veteran appointed the Wisconsin Department of Veterans Affairs as his representative via a VA Form 21-22 dated in July 1998.  That Veterans Service Organization (VSO) was contacted by the Board in August 2009, was notified that the Veteran had filed a CUE motion, and was given a period of 30 days to respond.  There is no record of any response from the VSO.


FINDING OF FACT

The Board's March 1971 decision was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.


CONCLUSION OF LAW

The March 1971 Board decision which denied entitlement to service connection for chondromalacia does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

II.  Applicable Statutes, Regulations, and Case law

A.  Clear and Unmistakable Error

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice, Rule 1400 through Rule 1411, codified at 38 C.F.R. §§ 20.1400-1411 (2010).

Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision. 38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

B.  Service connection for chondromalacia (at the time of
the March 1971 Board decision)

At the time of the decision of the Board in issue herein (as well as at the present time), the law provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  See 38 U.S.C. § 310 (West 1964).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Veterans Administration to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a) (1970).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date however remote, are service connection, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection for arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)(1970).

Service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1970).

III.  Background and analysis

In its March 1971 decision, the Board denied entitlement to service connection for chondromalacia on the basis that it was not incurred in or aggravated during service.  The findings of fact were that:

1.  The Veteran received treatment on numerous occasions during service for complaints of knee pain.

2.  Clinical findings of chondromalacia during service were based on grating in the knees on palpation without X-ray verification.

3.  Diagnosis of chondromalacia by a private physician following separation from service was without X-ray verification.

4.  Administration examinations on three occasion were negative for any knee abnormality.

The decision was signed by two attorney Members of the Board and a physician Member of the Board.

The Board noted that the evidence showed the Veteran had received treatment on numerous occasions for knee pain, both during and after service, and that the impression or diagnosis of chondromalacia in each instance was made clinically on the basis of grating of the knee on palpation.  The Board determined that, while grating was one symptom of chondromalacia, it was also not an unusual finding in normal knees.  The Board further found that the absence of any X-ray verification of any abnormality during the approximately six years of observation precluded a finding of service connection for chondromalacia.  

A February 1970 VA examination report shows that the Veteran's complaints regarding his knees were that they clicked and ached at night.  They also burned at night and felt hot after excessive use.  When he first got up, there was some stiffness in the knees.  On physical examination, there was normal contour of the knees.  There was no hypertrophy, atrophy, or spasticity.  The Veteran complained of mild tenderness, which was diffuse in type over the medial surface of either knee.  Extension was full and flexion was normal.  There was no excess anterior, posterior, or lateral motion noted.  Patellar motion was full and free.  Motion in torsion was not productive of pain.  There was no quadriceps atrophy and circulation was intact.  The reflexes were equal and active.  The diagnosis was that there was no orthopedic condition noted on the examination.

In April 2008, the Veteran filed a CUE motion with respect to the Board's March 1971 decision, which had denied service connection for chondromalacia.  He asserted that he was diagnosed with chondromalacia of the patella while on active duty and treated for the same condition after discharge by a physician.  He also contended that the February 1970 examination report which had shown there was no knee abnormality was incomplete in that it failed to diagnose a bilateral knee condition.  Therefore, the Veteran contends that VA committed CUE by administering an incomplete examination which failed to render a diagnosis for the knees.  For this reason, the Veteran argues that the March 1971 Board decision was clearly and unmistakably erroneous.  

After review of the record, the Board finds that there was no CUE committed in the March 1971 Board decision with respect to its finding on the question of whether the Veteran had a bilateral knee disability related to his service.

The three March 1971 Board Members (two lawyers and a physician) concluded that the Veteran's complaints were not due to any chondromalacia in the knees.  The decision was based on the fact that, even though the service treatment records showed findings of chondromalacia and a private physician diagnosed chondromalacia after service, the diagnoses were made on the basis of the Veteran's complaints of grating in the knees, which was not definitive evidence of chondromalacia.  Moreover, the post-service VA examinations, including the February 1970 examination, were negative.  The Veteran is taking issue with this finding by asserting that the February 1970 VA examination should have shown a bilateral knee disability and therefore was not a sufficient examination in that regard.  He is essentially asserting that VA did not properly assist him at that time by obtaining an adequate examination.  

The VCAA did not become effective until 2000, although VA still had a duty to assist veterans prior to the formal passage of that statute.  Nonetheless, VA's failure to fulfill its duty to assist does not constitute CUE.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111; Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The Board understands the Veteran's argument that the February 1970 VA examination was inadequate, and perhaps a different weighing of the evidence would have rendered a different outcome.  However, disagreement as to how the facts were weighed or evaluated, in addition to a failure to fully or correctly assist in the claim, does not constitute CUE.  Id.  As the Court has held in the context of CUE, when there is evidence both pro and con on the issue it is impossible for the Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

There is no indication that the Board made an error of fact, nor has the Veteran asserted as such.  The Board in 1971 acknowledged all the relevant in-service and post-service findings of chondromalacia, but decided to assign more weight to the VA examinations that showed no findings of a knee disability.  The Board also did not commit any error of law.  The claim was denied on the basis of no evidence of in-service incurrence or aggravation of a knee disability.  The March 1971 Board's conclusion was reasonable in light of evidence then of record and the applicable statutory and regulatory provisions in existence at that time.  

For the reasons and bases expressed above, the Board finds that the March 1971 decision of the Board did not contain CUE.  Thus, the motion seeking revision or reversal of that decision must be denied.



ORDER

The motion to revise or reverse the Board's March 1971 decision on the basis of clear and unmistakable error is denied.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



